19-22312-rdd         Doc 515        Filed 05/13/19 Entered 05/13/19 14:23:13                      Main Document
                                                  Pg 1 of 12


    Stephen E. Hessler, P.C.                                        James H.M. Sprayregen, P.C.
    Marc Kieselstein, P.C.                                          Ross M. Kwasteniet, P.C. (admitted pro hac vice)
    Cristine Pirro Schwarzman                                       Brad Weiland (admitted pro hac vice)
    KIRKLAND & ELLIS LLP                                            John R. Luze (admitted pro hac vice)
    KIRKLAND & ELLIS INTERNATIONAL LLP                              KIRKLAND & ELLIS LLP
    601 Lexington Avenue                                            KIRKLAND & ELLIS INTERNATIONAL LLP
    New York, New York 10022                                        300 North LaSalle Street
    Telephone:       (212) 446-4800                                 Chicago, Illinois 60654
    Facsimile:       (212) 446-4900                                 Telephone:      (312) 862-2000
                                                                    Facsimile:      (312) 862-2200
    Counsel to the Debtors and Debtors in Possession

    Terence P. Ross
    Tami Kameda Sims (admitted pro hac vice)
    Shaya Rochester
    KATTEN MUCHIN ROSENMAN LLP
    575 Madison Avenue
    New York, New York 10022
    Telephone:    (212) 940-8800
    Facsimile:    (212) 940-8776

    Conflicts Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                                      )         Chapter 11
                                                                )
    WINDSTREAM HOLDINGS, INC., et al.,1                         )         Case No. 19-22312 (RDD)
                                                                )
                              Debtors.                          )         (Jointly Administered)
                                                                )
    WINDSTREAM HOLDINGS, INC. et al.,                           )
                                                                )
                              Plaintiffs,                       )         Adv. Pro. No. 19-08246
    vs.                                                         )
    CHARTER COMMUNICATIONS, INC. and                            )
    CHARTER COMMUNICATIONS                                      )
    OPERATING, LLC,                                             )
                                                                )
                              Defendants.                       )

1     The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
      the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
      complete list of such information may be obtained on the website of the Debtors’ proposed claims and noticing
      agent at http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these
      chapter 11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
19-22312-rdd       Doc 515       Filed 05/13/19 Entered 05/13/19 14:23:13          Main Document
                                               Pg 2 of 12


                      AMENDED2 AGENDA FOR MAY 14, 2019 HEARING


    Time and Date of Hearing: May 14, 2019, at 10:00 a.m. (prevailing Eastern Time)

    Location of Hearing:          The Honorable Judge Robert D. Drain
                                  United States Bankruptcy Court for the Southern District of New York
                                  300 Quarropas Street
                                  White Plains, New York 10601
    Copies of Motions:            A copy of each pleading can be viewed on the Court’s website at
                                  http://www.nysb.uscourts.gov and the website of the Debtors’ proposed
                                  notice and claims agent, Kurtzman Carson Consultants LLC, at
                                  http://www.kccllc.net/windstream.      Further information may be
                                  obtained via email at WindstreamInfo@kccllc.com, or by calling toll
                                  free at 877-759-8815, or internationally at 424-236-7262.

I. CONTESTED MATTERS GOING FORWARD

          1.      KERP Motion. Debtors’ Motion for Entry of an Order Approving the Debtors’
                  Key Employee Retention Plan [Docket No. 404].

                           Objection Deadline: May 7, 2019, at 4:00 p.m. (prevailing Eastern Time),
                           extended to May 9, 2019, at 4:00 p.m. for the Committee and certain of the
                           Debtors’ lenders.

                           Responses Received:

                           A.     Objection of the United States Trustee to Motion for Entry of an
                                  Order Approving the Debtors’ Key Employee Retention Plan
                                  [Docket No. 474]

                           B.     The Debtors have received informal responses from certain parties
                                  in interest and the creditors’ committee, which responses have been
                                  addressed by modifications to the proposed form of order filed
                                  contemporaneously herewith.

                           Related Documents:

                           C.     Declaration of Zachary P. Georgeson in Support of Debtors’ Motion
                                  for Entry of an Order Approving Debtors’ Key Employee Incentive
                                  Plan and Debtors’ Motion for Entry of an Order Approving the
                                  Debtors’ Key Employee Retention Plan [Docket No. 406]

                           D.     Declaration of Drew Smith in Support of Debtors’ Motion for Entry
                                  of an Order Approving Debtors’ Key Employee Incentive Plan and



2     Amended items are noted in bold.



                                                    2
19-22312-rdd    Doc 515     Filed 05/13/19 Entered 05/13/19 14:23:13              Main Document
                                          Pg 3 of 12


                             Debtors’ Motion for Entry of an Order Approving the Debtors’ Key
                             Employee Retention Plan [Docket No. 407]

                     E.      Debtors’ Reply in Support of the Debtors’ Motion for Entry of
                             an Order Approving Debtors’ Key Employee Incentive Plan and
                             Debtors’ Motion for Entry of an Order Approving the Debtors’
                             Key Employee Retention Plan [Docket No. 512]

                     F.      Supplemental Declaration of Drew Smith in Support of Debtors’
                             Motion for Entry of an Order Approving Debtors’ Key
                             Employee Incentive Plan and Debtors’ Motion for Entry of an
                             Order Approving the Debtors’ Key Employee Retention
                             Plan [Docket No. 513]

                     Status: This matter is going forward on a contested basis.

      2.       KEIP Motion. Debtors’ Motion for Entry of an Order Approving the Debtors’ Key
               Employee Incentive Plan [Docket No. 405].

                     Objection Deadline: May 7, 2019, at 4:00 p.m. (prevailing Eastern Time),
                     extended to May 9, 2019, at 4:00 p.m. for the Committee and certain of the
                     Debtors’ lenders.

                     Responses Received:

                     A.      Objection of the United States Trustee to Motion for Entry of an
                             Order Approving the Debtors’ Key Employee Incentive Plan
                             [Docket No. 475]

                     B.      The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                     Related Documents:

                     C.      Declaration of Zachary P. Georgeson in Support of Debtors’ Motion
                             for Entry of an Order Approving Debtors’ Key Employee Incentive
                             Plan and Debtors’ Motion for Entry of an Order Approving the
                             Debtors’ Key Employee Retention Plan [Docket No. 406]

                     D.      Declaration of Drew Smith in Support of Debtors’ Motion for Entry
                             of an Order Approving Debtors’ Key Employee Incentive Plan and
                             Debtors’ Motion for Entry of an Order Approving the Debtors’ Key
                             Employee Retention Plan [Docket No. 407]

                     E.      Debtors’ Reply in Support of the Debtors’ Motion for Entry of
                             an Order Approving Debtors’ Key Employee Incentive Plan and
                             Debtors’ Motion for Entry of an Order Approving the Debtors’
                             Key Employee Retention Plan [Docket No. 512]




                                               3
19-22312-rdd    Doc 515     Filed 05/13/19 Entered 05/13/19 14:23:13              Main Document
                                          Pg 4 of 12


                     F.      Supplemental Declaration of Drew Smith in Support of Debtors’
                             Motion for Entry of an Order Approving Debtors’ Key
                             Employee Incentive Plan and Debtors’ Motion for Entry of an
                             Order Approving the Debtors’ Key Employee Retention
                             Plan [Docket No. 513]

                     G.      Notice of Filing of Revised Proposed Order Approving Debtors’
                             Key Employee Incentive Plan [Docket No. 514]

                     Status: This matter is going forward on a contested basis.

      3.       Motion for Relief from Stay. Motion to Lift Relief of Stay of Pending Civil
               Actions Claim Against Windstream Services LLC Filed By Tyler Kieron Williams
               Sr. [Docket No. 214].

                     Objection Deadline: May 10, 2019, at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received:

                     A.      Debtors’ Objection to Motion to Lift Stay of Pending Civil Action
                             Against Windstream Services LLC [Docket No. 501]

                     Related Documents: None.

                     Status: This matter is going forward on a contested basis.

II.   UNCONTESTED MATTERS GOING FORWARD

      4.       Removal Deadline Extension Motion. Debtors’ Motion Extending the Time to
               File Notices of Removal of Civil Actions [Docket No. 398].

                     Objection Deadline: May 7, 2019, at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received: None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

      5.       Motion for Relief from Stay. Bobbie S. Tindle’s Motion Pursuant to 11 U.S.C
               § 362(d) to Modify the Automatic Stay Imposed by 11 U.S.C § 362(a) [Docket
               No. 402].

                     Objection Deadline: May 10, 2019, at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received: None.

                     Related Documents:

                     A.      Amended Memorandum of Law in Support of Motion for Relief



                                               4
19-22312-rdd    Doc 515     Filed 05/13/19 Entered 05/13/19 14:23:13          Main Document
                                          Pg 5 of 12


                             from Stay [Docket No. 411]

                      B.     Notice of Hearing on Bobbie S. Tindle’s Motion to Modify the
                             Automatic Stay [Docket No. 412]

                      C.     Notice of Presentment of Joint Stipulation and Agreed Order
                             Regarding Bobbie S. Tindle’s Motion Pursuant to 11 U.S.C § 362(d)
                             to Modify the Automatic Stay Imposed by 11 U.S.C § 362(a)
                             [Docket No. 503]

                      Status: This matter is going forward to present the joint stipulation and
                      agreed order.

III.   MATTER SCHEDULED FOR PRESENTMENT

       6.      Bar Date Motion. Debtors’ Motion (I) Setting Bar Dates for Submitting Proof of
               Claim, (II) Approving Procedures for Submitting Proofs of Claim, and
               (III) Approving Notice Thereof [Docket No. 399].

                      Objection Deadline: May 7, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                      A.     The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                      Related Documents:

                      B.     Notice of Filing of Amended Exhibit to Debtors’ Motion (I) Setting
                             Bar Dates for Submitting Proof of Claim, (II) Approving Procedures
                             for Submitting Proofs of Claim, and (III) Approving Notice Thereof
                             [Docket No. 437]
                      C.     Certificate of No Objection Regarding Debtors’ Motion
                             (I) Setting Bar Dates for Submitting Proof of Claim,
                             (II) Approving Procedures for Submitting Proofs of Claim, and
                             (III) Approving Notice Thereof [Docket No. 511]

                      Status: Unless entered in advance of the hearing, this matter is going
                      forward on an uncontested basis.

IV.    CREDITORS’ COMMITTEE RETENTION APPLICATIONS

       7.      Morrison & Forester LLP Retention Application. Application to Employ
               Morrison & Foerster LLP as Official Committee of Unsecured Creditors Nunc Pro
               Tunc to March 12, 2019 [Docket No. 440].

                      Objection Deadline: May 10, 2019, at 4:00 p.m. (prevailing Eastern Time).



                                              5
19-22312-rdd    Doc 515     Filed 05/13/19 Entered 05/13/19 14:23:13         Main Document
                                          Pg 6 of 12


                      Responses Received: None.

                      Related Documents:

                      A.     Certificate of No Objection Regarding Application to Employ
                             Morrison & Foerster LLP as Official Committee of Unsecured
                             Creditors Nunc Pro Tunc to March 12, 2019 [Docket No. 508]

                      Status: This matter is going forward.

      8.       Perella Weinberg Partners LP Retention Application. Application for Entry of an
               Order Authorizing the Retention and Employment of Perella Weinberg Partners LP
               as Investment Banker to the Official Committee of Unsecured Creditors Nunc Pro
               Tunc to March 18, 2019 [Docket No. 441].

                      Objection Deadline: May 10, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received: None.

                      Related Documents:

                      A.     Certificate of No Objection Regarding Application for Entry of
                             an Order Authorizing the Retention and Employment of Perella
                             Weinberg Partners LP as Investment Banker to the Official
                             Committee of Unsecured Creditors Nunc Pro Tunc to March 18,
                             2019 [Docket No. 510]

                      Status: This matter is going forward.

      9.       AlixPartners LLP Retention Application. Application of the Official Committee
               of Unsecured Creditors of Windstream Holdings, Inc. et al., Authorizing the
               Employment and Retention of AlixPartners, LLP as its Financial Advisor Nunc Pro
               Tunc to March 12, 2019 [Docket No. 442].

                      Objection Deadline: May 10, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received: None.

                      Related Documents:

                      A.     Certificate of No Objection Regarding Application of the
                             Official Committee of Unsecured Creditors of Windstream
                             Holdings, Inc. et al., Authorizing the Employment and
                             Retention of AlixPartners, LLP as its Financial Advisor Nunc
                             Pro Tunc to March 12, 2019 [Docket No. 509]

                      Status: This matter is going forward.




                                               6
19-22312-rdd    Doc 515     Filed 05/13/19 Entered 05/13/19 14:23:13         Main Document
                                          Pg 7 of 12


V.    ADJOURNED MATTER

      10.      Automatic Stay Enforcement Motion. Debtors’ Motion to Enforce the Automatic
               Stay [Docket No. 447].

                      Objection Deadline: May 11, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received: None.

                      Related Documents:

                      A.     Notice of Adjournment of Hearing on Debtors’ Motion to Enforce
                             the Automatic Stay [Docket No. 495]

                      Status: This matter is adjourned to June 17, 2019.

VI.   MATTERS TO BE HEARD IN ADVERSARY CASE NO. 19-08246

      11.      Motion to File Under Seal (Debtors’ Memorandum). Debtors’ Motion for Leave
               to (I) File Under Seal Portions of (A) Debtors’ Memorandum of Law in Support of
               Preliminary Injunction Against Charter Communications, Inc. and Charter
               Communications Operating, LLC and (B) Declaration of Tami Sims in Support and
               (II) File Conditionally Under Seal Documents Designated by Charter [Adv. Docket
               No. 38].
                      Objection Deadline: May 13, 2019 at 4:00 p.m. (prevailing Eastern Time)

                      Responses Received: None.

                      Related Documents:

                      A.     Debtors’ Memorandum of Law in Support of a Preliminary
                             Injunction Against Charter Communications, Inc. and Charter
                             Communications Operating, LLC [Adv. Docket No. 35]

                      B.     Declaration of Tami Sims in Support of Debtors’ Motion for
                             Preliminary Injunction [Adv. Docket No. 36]

                      C.     Declaration of Shaya Rochester in Support of Debtors’ Motion for
                             Preliminary Injunction [Adv. Docket No. 37]

                      D.     Notice of Hearing on Debtors’ Motion for Leave to (I) File Under
                             Seal Portions of (A) Debtors’ Memorandum of Law in Support of
                             Preliminary Injunction Against Charter Communications, Inc. and
                             Charter Communications Operating, LLC and (B) Declaration of
                             Tami Sims in Support and (II) File Conditionally Under Seal
                             Documents Designated by Charter [Adv. Docket No. 39]

                      Status: The hearing on this matter is going forward.




                                               7
19-22312-rdd    Doc 515     Filed 05/13/19 Entered 05/13/19 14:23:13            Main Document
                                          Pg 8 of 12


      12.      Motion to File Under Seal (Charter’s Response). Charter Communications, Inc.
               and Charter Communications Operating, LLC’s Motion to Seal Documents Filed
               with the Response to Order to Show Cause [Adv. Docket No. 45].
                      Objection Deadline: May 13, 2019 at 4:00 p.m. (prevailing Eastern Time)

                      Responses Received: None.

                      Related Documents:

                      A.      Charter Communications, Inc. and Charter Communications
                              Operating, LLC’s Response to Order to Show Cause [Adv. Docket
                              No. 40]

                      B.      Declaration of Brian Hockett in Support of Charter’s Response to
                              Order to Show Cause [Adv. Docket No. 44]

                      C.      Notice of Hearing on Charter Communications, Inc. and Charter
                              Communications Operating, LLC’s Motion to Seal Documents
                              Filed with the Response to Order to Show Cause [Adv. Docket No.
                              46]

               Status: The hearing on this matter is going forward.

      13.      Motion to File Under Seal (Debtors’ Reply). Debtors’ Motion for Leave to File
               Under Seal Portions of (a) Exhibits Attached to the Declaration of Brian Hockett in
               Support of Charter’s Response to Order to Show Cause, (b) the Debtors’ Reply in
               Support of a Preliminary Injunction Against Charter Communications, Inc. and
               Charter Communications Operating, LLC and (c) Declarations of Timothy Wyatt
               and Shonne Bandy in Support of Debtors’ Reply [Adv. Docket No. 53].
                      Objection Deadline: May 13, 2019 at 4:00 p.m. (prevailing Eastern Time)

                      Responses Received: None.

                      Related Documents:

                      A.      Declaration of Brian Hockett in Support of Charter’s Response to
                              Order to Show Cause [Adv. Docket No. 44]

                      B.      Debtors’ Reply in Support of a Preliminary Injunction Against
                              Charter Communications, Inc. and Charter Communications
                              Operating, LLC [Adv. Docket No. 47]

                      C.      Declaration of Timothy Wyatt in Support of Debtors’ Reply in
                              Support of Motion for Preliminary Injunction and Other Equitable
                              Relief Against Charter Communications, Inc. and Charter
                              Communications Operating, LLC [Adv. Docket No. 50]

                      D.      Declaration of Shonne Bandy in Support of Debtors’ Reply in



                                                8
19-22312-rdd    Doc 515     Filed 05/13/19 Entered 05/13/19 14:23:13           Main Document
                                          Pg 9 of 12


                             Support of Motion for Preliminary Injunction and Other Equitable
                             Relief Against Charter Communications, Inc. and Charter
                             Communications Operating, LLC [Adv. Docket No. 51]

                      E.     Notice of Hearing on Debtors’ Motion for Leave to File Under Seal
                             Portions of (a) Exhibits Attached to the Declaration of Brian Hockett
                             in Support of Charter’s Response to Order to Show Cause, (b) the
                             Debtors’ Reply in Support of a Preliminary Injunction Against
                             Charter Communications, Inc. and Charter Communications
                             Operating, LLC and (c) Declarations of Timothy Wyatt and Shonne
                             Bandy in Support of Debtors’ Reply [Adv. Docket No. 54]

               Status: The hearing on this matter is going forward.

      14.      Motion for Preliminary Injunction. Debtors’ Motion for a Temporary Restraining
               Order, Preliminary Injunction and Other Equitable Relief Against Charter
               Communications, Inc. and Charter Communications Operating, LLC [Adv. Docket
               No. 2].
                      Objection Deadline: May 8, 2019 at 4:00 p.m. (prevailing Eastern Time)

                      Responses Received:

                      A.     Charter Communications, Inc. and Charter Communications
                             Operating, LLC’s Response to Order to Show Cause [Adv. Docket
                             No. 40]

                      Related Documents:

                      B.     Adversary Proceeding Complaint [Adv. Docket No. 1]

                      C.     Affidavit of Lewis Langston In Support of Debtors’ Motion for a
                             Temporary Restraining Order, Preliminary Injunction and Other
                             Equitable Relief Against Charter Communications, Inc. and Charter
                             Communications Operating, LLC [Adv. Docket No. 3]

                      D.     Summons and Notice of Pretrial Conference [Adv. Docket No. 5]

                      E.     Supplemental Declaration of Lewis Langston In Support of Debtors’
                             Motion for a Temporary Restraining Order, Preliminary Injunction
                             and Other Equitable Relief Against Charter Communications, Inc.
                             and Charter Communications Operating, LLC [Adv. Docket No. 8]

                      F.     Charter Communications, Inc. and Charter Communications
                             Operating, LLC’s Opposition to Debtors’ Motion for Temporary
                             Restraining Order [Adv. Docket No. 12]

                      F.     Debtors’ Reply in Support of their Motion for Temporary
                             Restraining Order, Preliminary Injunction and Other Equitable
                             Relief [Adv. Docket No. 17]

                      G.     Joinder of the Official Committee of Unsecured Creditors to


                                               9
19-22312-rdd   Doc 515   Filed 05/13/19 Entered 05/13/19 14:23:13        Main Document
                                      Pg 10 of 12


                          Debtors’ Motion for Temporary Restraining Order, Preliminary
                          Injunction and Other Equitable Relief [Adv. Docket No. 18]

                   H.     Temporary Restraining Order Against Charter Communications,
                          Inc. and Charter Communications Operating, LLC [Adv. Docket
                          No. 25]

                   I.     Show Cause Order Setting a Hearing with Respect to Debtors’
                          Motion for Preliminary Injunction and Other Equitable Relief
                          Against   Charter   Communications,    Inc.   and    Charter
                          Communications Operating, LLC [Adv. Docket No. 31]

                   J.     Debtors’ Memorandum of Law in Support of a Preliminary
                          Injunction Against Charter Communications, Inc. and Charter
                          Communications Operating, LLC [Adv. Docket No. 35]

                   K.     Declaration of Tami Sims in Support of Debtors’ Motion for
                          Preliminary Injunction [Adv. Docket No. 36]

                   L.     Declaration of Shaya Rochester in Support of Debtors’ Motion for
                          Preliminary Injunction [Adv. Docket No. 37]

                   M.     Charter Communications, Inc. and Charter Communications
                          Operating, LLC’s Answer to Windstream Holdings, Inc.’s
                          Complaint [Adv. Docket No. 41]

                   N.     Charter Communications, Inc. and Charter Communications
                          Operating, LLC’s Corporate Disclosure [Adv. Docket No. 42]

                   O.     Declaration of Brian Hockett in Support of Charter’s Response to
                          Order to Show Cause [Adv. Docket No. 44]

                   P.     Debtors’ Reply in Support of a Preliminary Injunction Against
                          Charter Communications, Inc. and Charter Communications
                          Operating, LLC [Adv. Docket No. 47]

                   Q.     Joinder of Proposed Intervenor of the Official Committee of
                          Unsecured Creditors to Debtors’ Motion for a Preliminary
                          Injunction Against Charter Communications, Inc. and Charter
                          Communications Operating, LLC [Adv. Docket No. 48]

                   R.     Supplemental Declaration of Tami Sims in Support of the Debtors’
                          Motion for Preliminary Injunction [Adv. Docket No. 49]

                   S.     Declaration of Timothy Wyatt in Support of Debtors’ Reply in
                          Support of Motion for Preliminary Injunction and Other Equitable
                          Relief Against Charter Communications, Inc. and Charter
                          Communications Operating, LLC [Adv. Docket No. 50]

                   T.     Declaration of Shonne Bandy in Support of Debtors’ Reply in
                          Support of Motion for Preliminary Injunction and Other Equitable
                          Relief Against Charter Communications, Inc. and Charter




                                          10
19-22312-rdd   Doc 515   Filed 05/13/19 Entered 05/13/19 14:23:13           Main Document
                                      Pg 11 of 12


                          Communications Operating, LLC [Adv. Docket No. 51]

                   U.     Notice of Filing of Revised Preliminary Injunction Order Against
                          Charter Communications, Inc. and Charter Communications
                          Operating, LLC [Adv. Docket No. 52]

                   V.     Debtors’ Motion for Leave to File Under Seal Portions of (a)
                          Exhibits Attached to the Declaration of Brian Hockett in Support of
                          Charter’s Response to Order to Show Cause, (b) the Debtors’ Reply
                          in Support of a Preliminary Injunction Against Charter
                          Communications, Inc. and Charter Communications Operating,
                          LLC and (c) Declarations of Timothy Wyatt and Shonne Bandy in
                          Support of Debtors’ Reply [Adv. Docket No. 53]

                   W.     Notice of Hearing on Debtors’ Motion for Leave to File Under Seal
                          Portions of (a) Exhibits Attached to the Declaration of Brian Hockett
                          in Support of Charter’s Response to Order to Show Cause, (b) the
                          Debtors’ Reply in Support of a Preliminary Injunction Against
                          Charter Communications, Inc. and Charter Communications
                          Operating, LLC and (c) Declarations of Timothy Wyatt and Shonne
                          Bandy in Support of Debtors’ Reply [Adv. Docket No. 54]

                   Status: This matter is going forward on a contested basis.




                                            11
19-22312-rdd   Doc 515   Filed 05/13/19 Entered 05/13/19 14:23:13       Main Document
                                      Pg 12 of 12


Dated: May 13, 2019             /s/ Stephen E. Hessler
New York, New York              Stephen E. Hessler, P.C.
                                Marc Kieselstein, P.C.
                                Cristine Pirro Schwarzman
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:      (212) 446-4800
                                Facsimile:      (212) 446-4900
                                - and -
                                James H.M. Sprayregen, P.C.
                                Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                Brad Weiland (admitted pro hac vice)
                                John R. Luze (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:      (312) 862-2000
                                Facsimile:      (312) 862-2200

                                Counsel to the Debtors and Debtors in Possession

                                /s/ Shaya Rochester
                                Terence P. Ross
                                Tami Kameda Sims (admitted pro hac vice)
                                Shaya Rochester
                                KATTEN MUCHIN ROSENMAN LLP
                                575 Madison Avenue
                                New York, NY 10022
                                Telephone: (212) 940-8800
                                Facsimile: (212) 940-887
                                Email: terence.ross@kattenlaw.com
                                       tami.sims@kattenlaw.com
                                       shaya.rochester@kattenlaw.com

                                Conflicts Counsel to the Debtors and Debtors in Possession
